717 N.W.2d 895 (2006)
In re PETITION FOR REINSTATEMENT TO the PRACTICE OF LAW OF Steven Wayne VAN LIEW, a Minnesota Attorney, Registration No. 280793.
No. A05-1772.
Supreme Court of Minnesota.
July 17, 2006.

ORDER
On March 31, 2006, this Court suspended petitioner from the practice of law for a period of 90 days. Petitioner has filed an affidavit stating that he has fully complied with the terms of the suspension order and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that petitioner Steven Wayne Van Liew is reinstated to the practice of law in the State of Minnesota subject to his successful completion of the professional responsibility portion of the state bar examination by March 31, 2007.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice